UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                   9/30/2018
JEANNE ANN BURTON, Trustee in                             :
Bankruptcy for the Estate of Brad                         :
Schwartzman, AND TRUSGAN, INC.,                           :
                                                          :     15-CV-5793 (VSB)
                                         Plaintiffs,      :
                                                          :   OPINION & ORDER
                      -against-                           :
                                                          :
LABEL, LLC, et al.,                                       :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X

Appearances:

Samuel Okwudili Maduegbuna
William W. Cowles, II
Maduegbuna Cooper LLP
New York, NY
Counsel for Plaintiffs-Counter Defendants Brad Schwartzman and Trusgan, Inc. and Special
Counsel for Jeanne Ann Burton, Trustee in Bankruptcy for the Estate of Brad Schwartzman, as
the plaintiff/real party-in interest

John Houston Pope
Epstein, Becker & Green, P.C.
New York, NY
Counsel for Defendants Automatic Data Processing, Inc. and ADP LLC

Jason Solotaroff
Aliaksandra Ramanenka
Giskan Solotaroff Anderson & Stewart LLP
New York, NY
Counsel for Defendants-Counter Claimants Label, LLC, Label, N.Y. LLC, David Miller, and
Jeremy Miller

VERNON S. BRODERICK, United States District Judge:

        On July 23, 2015, Plaintiffs Brad Schwartzman and Trusgan, Inc. (collectively,

“Plaintiffs”) filed this action against two groups of defendants: (1) Defendants Label LLC,

Label, N.Y. LLC, David Miller, and Jeremy Miller (collectively, “Label Defendants”), and
(2) Defendants Automatic Data Processing, Inc., ADP LLC, and Colin Barnett (collectively,

“ADP Defendants”). On October 30, 2015, the Label Defendants filed their answer which

contained defenses, affirmative defenses, and counterclaims. Before me are two motions to

dismiss: (1) the ADP Defendants’ motion to dismiss the Complaint in its entirety on the grounds

that their contractual relationship is governed by ADP’s terms of services agreement, and

because it fails to state claims for defamation or negligent misrepresentation, and (2) Plaintiffs’

partial motion to dismiss Label Defendants’ counterclaims on the basis that the counterclaims

fail to state claims under the Lanham Act and for tortious interference, and because exercising

supplemental jurisdiction over the remaining state law counterclaims is inappropriate.

       Because Plaintiffs have failed to state a claim against the ADP Defendants for breach of

contract, breach of the implied covenant of good faith and fair dealing, and negligent

misrepresentation, the ADP Defendants’ motion with respect to those claims is GRANTED.

With respect to Plaintiffs’ defamation claim, the ADP Defendants’ motion to dismiss is

DENIED. Plaintiff’s motion for leave to amend the Complaint to allege additional facts in

support of its claim for defamation is GRANTED.

       Plaintiffs’ partial motion to dismiss the Label Defendants’ counterclaim for violation of

the Lanham Act is GRANTED, but the Label Defendants may amend the counterclaim with

respect to false advertising under the Lanham Act within thirty (30) days of this Opinion &

Order. Plaintiffs’ motion to dismiss the Label Defendants’ state law counterclaims for lack of

supplemental jurisdiction and for failure to state a claim for tortious interference is DENIED.




                                                     2
                    Background1

                    A.       Facts Alleged Against ADP in Plaintiffs’ Complaint

           Label sells bespoke and custom men’s clothing throughout the United States. (Compl.

¶ 19.)2 David Miller and Jeremy Miler (together, the “Millers”) are founding members of Label,

and David Miller is a manager of the company. (Id. ¶¶ 21, 24.) In August 2013, Schwartzman

started working for Label as Vice President of Sales and entered into an agreement entitled

Binding Term Sheet – Cooperation Agreement (“Term Sheet”). (Id. ¶¶ 41, 43.) The Term

Sheet, among other things, outlined how Schwartzman was to be compensated. (Id. ¶¶ 43–44.)

In the spring of 2014, while employed at Label, he established his own bespoke tailoring and

made-to-measure men’s clothing company, named Trusgan. (Id. ¶ 13.) Thereafter,

Schwartzman provided his services to Label as an employee of, and through, Trusgan. (Id. ¶ 53.)

           In December 2013, Schwartzman and the Millers were introduced to Colin Barnett, an

employee of ADP, who was interested in buying clothes from Label. (Id. ¶ 58.) Barnett did not

purchase clothes, and instead offered ADP’s account services to Label and Schwartzman. (Id.

¶ 61.) Label hired ADP to automate its employee payroll system, (id. ¶ 62), and began paying

Trusgan for Schwartzman’s services through ADP, (id. ¶ 63).

           On April 22, 2014, Schwartzman also established an ADP account for Trusgan. (Id.

¶ 85.) Plaintiffs allege that they paid ADP a $1200 fee to set up an account. (Id. ¶ 176.) The


1
 In considering a motion to dismiss, the law requires, as described below, I take the facts as alleged in a complaint
and answer related to counterclaims as true and resolve all ambiguities in favor of the non-moving party. See
Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007); see also Gerdau Ameristeel U.S. Inc. v.
Ameron Int’l Corp., No. 13 Civ. 07169(LGS), 2014 WL 3639176, at *2 (S.D.N.Y. July 22, 2014) (“Federal Rule of
Civil Procedure 12(b) applies equally to claims and counterclaims; therefore, a motion to dismiss a counterclaim is
evaluated under the same standard as a motion to dismiss a complaint.”). Because the ADP Defendants’ motion
seeks to dismiss Plaintiffs’ complaint, and Plaintiffs’ motion seeks to dismiss claims alleged in Label Defendants’
counterclaims, I will set out the facts as alleged in each. For the ADP Defendants’ motion to dismiss, I will assume
as true all facts alleged in Plaintiffs’ complaint; for Plaintiffs’ motion to dismiss, I will assume as true all facts
alleged in Label Defendants’ counterclaims.
2
    “Compl.” refers to the Complaint, filed July 23, 2015. (Doc. 1.)

                                                                3
ADP account was intended to transfer payments from Trusgan’s bank account to Schwartzman’s

bank account. In connection with creating Trusgan’s ADP account, Schwartzman sent Barnett a

voided Trusgan check on April 25, 2014. (Id. ¶¶ 86–88.) Unbeknownst to Schwartzman,

however, a voided Label check had already been sent to Barnett from Label’s JP Morgan Chase

account on April 24, 2014, one day earlier. (Id. ¶¶ 90–92.) ADP “ignored” the correct voided

Trusgan check of April 25, 2014, (id. ¶ 95), and created a payroll that drew money from Label’s

Chase Bank account instead of from Trusgan’s, (id. ¶ 98). As a result of this error, Schwartzman

began receiving $1,500 bi-monthly payments from Label instead of Trusgan. (Id. ¶ 99.) The

bank statements incorrectly indicated that payments were coming from “Trusgan, Inc.” (Id.)

       On September 26, 2014, Schwartzman told the Millers that he would no longer be

affiliated with Label as of October 6, 2014, (id. ¶ 103), and requested that the “stipulations in the

Term Sheet be honored,” (id. ¶ 104). Around the same time, the Millers discovered that ADP

was improperly doubling Schwartzman’s salary through the two payroll accounts. (Id. ¶ 113.)

Specifically, Schwartzman and Label’s shared accountant, Richard Gilmartin, discovered the

payroll error in September 2014, and contacted Barnett and ADP about it. (Id. ¶¶ 113–14.)

Barnett refused to speak to Gilmartin, and, instead, on or about October 2014, “an ADP

employee named Bob Oliverie (“Oliverie”), a Director of Accountant-Sales support, responded

to Gilmartin and sent the account opening documents that Barnett had altered along with the

voided Label check that Barnett had obtained from Chase.” (Id. ¶ 116.) Oliverie

       incorrectly but falsely told Gilmartin that Schwartzman had emailed a Label check
       to ADP and had also submitted documents with Label’s bank account numbers to
       ADP that was used to set up the Trusgan payroll that resulted in the erroneous
       payments. As support, Oliverie and ADP provided Gilmartin the altered documents
       as evidence that Schwartzman was responsible for the unauthorized debits by ADP
       on Label’s Chase Bank account.

(Id. ¶ 117.) ADP “presented the same falsehoods to Label, and told them that Schwartzman had

                                                      4
submitted the Label check and bank account numbers to ADP,” (id. ¶ 118), despite having the

“correct voided Trusgan check” in its possession, (id. ¶ 120).

        On October 17, 2014, the Label Defendants began their “campaign of calumny” against

Plaintiffs by sending a “newsletter” by email to Label customers claiming that: (1) Schwartzman

committed fraud during his employment at Label; (2) Defendants were pursuing criminal charges

against Schwartzman for embezzling funds; and (3) Schwartzman’s claim that he can offer

Label’s products at a cheaper price is false because Defendants received commitments from their

suppliers that the suppliers will not do business with Schwartzman. (Id. ¶¶ 130–31.) When

Schwartzman learned about the newsletter, he asked Gilmartin about it. (Id. ¶ 139.) Gilmartin,

who at the time was “under the impression that Schwartzman had erroneously provided a voided

Label check instead of a voided Trusgan check,” told him about the ADP error, and forwarded

him ADP documents that “Barnett had secretly altered.” (Id. ¶¶ 140–43.) After Schwartzman

received the ADP documents, he “immediately advised Gilmartin that the documents he

submitted to ADP must have been altered by Barnett and ADP, and he provided the documents

that he submitted to ADP and his correspondence with ADP to Gilmartin.” (Id. ¶ 144.)

Schwartzman learned about the payroll error for the first time from Gilmartin and, pursuant to

Gilmartin’s advice, returned the $19,011.95 to Label. (Id. ¶¶ 145–46.)

                 B.      Facts Alleged in Label Defendants’ Counterclaims

        The Millers hired Schwartzman to serve as Vice President of Sales in August 2013.

(Counterclaims ¶ 23.)3 In that capacity, Schwartzman was to be responsible for managing and

training Label’s clothiers and overseeing all aspects of the supply chain, from initial client fitting




3
 “Counterclaims” refers to part of the Label Defendants’ Answer and Affirmative Defenses to Complaint and
Counterclaims, (“Answer”), filed October 30, 2015. (Doc. 37.) The Counterclaims begin on page 32 of the Answer.

                                                           5
and sales, to interacting with wholesalers and manufacturers. (Id.) Schwartzman was privy to all

of Label’s confidential business plans and client information. (Id. ¶¶ 23–24.) He was paid a

substantial base salary, plus travel and entertainment expenses, and a percentage of his

commissions. (Id. ¶ 25.)

         Schwartzman proved to be an ineffective salesman and failed to conduct himself in a

professional manner. (Id. ¶ 26.) The Millers began receiving customer complaints about

Schwartzman’s quality of service, (id. ¶ 28), and Schwartzman also acted in a manner

inconsistent with Label’s interests, (id. ¶ 27). For example, he charged personal expenses to

Label credit cards, disappeared for days at a time without notice, and actively tried to steal

customers for his own side business during Label work hours and using Label resources. (Id.

¶ 29.)

         In January 2014, the Millers held a meeting with Schwartzman to discuss these problems,

including the fact that Schwartzman’s behavior was “scaring away referrals by making potential

clients uncomfortable and being unfriendly and awkward, and that he was not following

LABEL’s pricing policies appropriately—e.g., Schwartzman cut side deals on LABEL products

with favored clients at below-market rates and used LABEL products for payment in kind to

cover his personal expenses.” (Id. ¶ 30.) The intervention was unsuccessful and did not affect

Schwartzman’s performance or stop him from engaging in this behavior. (Id. ¶¶ 31–35.)

         While still employed by Label, Schwartzman surreptitiously contacted Label clients,

misrepresented that he was placing orders for them through Label, and instead placed the orders

through his own company. (Id. ¶ 36.) For example, Schwartzman communicated with a Label

supplier about a large order in August 2014. The supplier asked whether the “orders were still

under Label,” to which Schwartzman replied, “all these orders are under me not Label,” and “I



                                                     6
was only sending them to you because I can’t risk them accidentally being sent through Label.”

(Id. ¶ 37.) A client subsequently complained to Label about the fit of the order, delivery times,

and customer service, believing that Label had been responsible. (Id. ¶ 39.) Label believes that

“Schwartzman placed multiple such secret side orders for his own benefit and misrepresented to

customers that they were buying [Label] products.” (Id.) Schwartzman also told Label

customers that he was opening up his own business and that “he could continue to service these

customers at this new business where he would provide better customer service and pricing than

Label, while offering the same exact product.” (Id. ¶ 40.)

       “In or about March 2014, Schwartzman requested that [Label] pay his base salary

through Trusgan,” and Label agreed because it believed—based upon Schwartzman’s

representations—that Trusgan was merely a holding company. (Id. ¶ 43.) Label set up an ADP

account through which Trusgan was to be paid by Label. (Id.) Unbeknownst to Label,

Schwartzman set up an additional ADP payroll account, purportedly to pay Schwartzman from

Trusgan’s account. (Id. ¶ 44.) Instead of sending ADP a voided Trusgan check, however,

Schwartzman arranged for ADP to receive a voided Label check, resulting in Schwartzman being

paid out of Label’s account instead of Trusgan’s. (Id. ¶ 45.) Over the next approximately five or

six months, “Schwartzman’s payroll scheme caused ADP to draw payments from LABEL’s

accounts to pay Schwartzman nearly $20,000” and “Schwartzman hid this fact from LABEL,

who continued to pay Schwartzman his salary unaware that Schwartzman was simultaneously

having Trusgan siphon additional, unauthorized money from LABEL’s account.” (Id. ¶ 48.)

Label discovered “Schwartzman’s embezzlement scheme” in October 2014, and after the

discovery, Schwartzman repaid the $20,000 to Label. (Id. ¶ 49.)

       Label relies on high quality customer service, product quality, and competitive pricing,



                                                    7
and maintains accurate, individualized measurements for each client. (Id. ¶ 50.) Label has spent

considerable time and resources compiling specific information about its clients, such as height,

weight, age, build, posture, fit preferences, whether they wear a watch and on which hand, and

up to 30 discrete body measurements. (Id. ¶¶ 52–53.) Label has also spent considerable time

and resources creating resources to ensure the gathering of detailed customer and garment

information, which serve as checklists for salespersons. (Id. ¶ 54.) Its pricing method was also

developed through research and identification of private fabric wholesalers and suppliers, many

of whom are overseas and not readily identifiable to the general public, and through negotiated

pricing and supply agreements. (Id. ¶ 55.) Label’s pricing and price lists are not publicly

available. (Id.)

       Schwartzman had access to all of this information while working at Label. (Id. ¶ 57.) At

the time of his resignation, Schwartzman had access to Label computers and refused to confirm

that he would return and/or destroy all of Label’s confidential information. (Id. ¶ 61.) During an

October 8, 2014 meeting, Schwartzman told the Millers that he would “go after” all of Label’s

top customers. (Id. ¶ 62.)

       After Schwartzman left Label, David Miller was told by Label clients that Schwartzman

had approached them and “represented . . . that he could easily handle former Label clients

through Trusgan, because Schwartzman had these Label clients’ measurements and other

information regarding their previous orders from Label.” (Id. ¶ 63.) Former Label employee

Brett Seeman, who at the time had taken over servicing the clients that Schwartzman had

previously covered while he was employed by Label, told the Millers that Schwartzman had

been telling Label clients that he had their measurements. (Id. ¶ 64.) Schwartzman told Label

customers that “he can beat LABEL’s pricing . . . by 20% to 30% while offering the exact same



                                                    8
product, from the same manufacturers and using the same fabrics.” (Id. ¶ 65.)

       Schwartzman also poached various Label employees, inducing them to breach their

duties and bring confidential Label information with them to Trusgan. (Id. ¶¶ 66–72.)

               Procedural History

       On July 23, 2015, Plaintiffs commenced this action by filing the Complaint. (Doc. 1.)

On October 30, 2015, the Label Defendants answered the Complaint, asserting defenses,

affirmative defenses, and counterclaims. (Doc. 37.) On March 22, 2016, the ADP Defendants

filed their motion to dismiss the Complaint, (Doc. 62), and a memorandum of law and

declaration in support of their motion, (Docs. 63–64). On April 26, 2016, Plaintiffs filed an

opposition to the ADP Defendants’ motion to dismiss. (Doc. 73.) On May 13, 2016, the ADP

Defendants filed their reply in further support of their motion. (Doc. 77.)

       On March 22, 2016, Plaintiffs filed their partial motion to dismiss the Label Defendants’

counterclaims, (Doc. 66), and a memorandum of law and declaration in support of their motion,

(Docs. 67–68). On April 26, 2016, the Label Defendants filed their opposition. (Doc. 72.) On

May 13, 2016, Plaintiffs filed their reply in further support of their motion. (Doc. 78.)

       On March 27, 2017, Plaintiffs advised that Schwartzman had filed for Chapter 7

bankruptcy in the United States Bankruptcy Court, Middle District of Tennessee. (Doc. 81.) On

March 28, 2018, Plaintiffs filed a status update, explaining that Schwartzman was discharged

from bankruptcy on June 19, 2017 and noting that Plaintiffs’ counsel had been authorized to be

employed as special counsel for the Trustee in this matter. (Doc. 82.) After the parties appeared

telephonically for a status conference to discuss the effect of Schwartzman’s bankruptcy filing

and subsequent discharge on the pending motions, the parties filed a joint motion to substitute

the Jeanne Anne Burton, Trustee in Bankruptcy for the Estate of Brad Schwartzman, as the



                                                     9
plaintiff/real party-in-interest under Rules 17(a) and 25(d) of the Federal Rules of Civil

Procedure, (Doc. 87), which I granted, (Doc. 88).

               Legal Standard

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The pleading standard applicable to complaints under

Federal Rule of Civil Procedure 12(b)(6) applies equally to counterclaims. See Gerdau

Ameristeel, 2014 WL 3639176, at *2 (“Federal Rule of Civil Procedure 12(b) applies equally to

claims and counterclaims; therefore, a motion to dismiss a counterclaim is evaluated under the

same standard as a motion to dismiss a complaint.”); Wells Fargo Bank Nw., N.A. v. Taca Int’l

Airlines, S.A., 247 F. Supp. 2d 352, 363 (S.D.N.Y. 2002) (noting that a “motion to dismiss

counterclaims is governed by Rule 12(b)(6)”).

       A claim will have “facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678. This standard demands “more than a sheer possibility that a

defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations: the

full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion made pursuant to 12(b)(6), a court is limited to the facts alleged

in the complaint and required to accept those facts as true. Kassner, 496 F.3d at 237. “A

complaint ‘is deemed to include any written instrument attached to it as an exhibit or any



                                                      10
statements or documents incorporated in it by reference.’” Nicosia v. Amazon.com, Inc., 834

F.3d 220, 230–31 (2d Cir. 2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

Cir. 2002)). “Where a document is not incorporated by reference, the court may never[the]less

consider it where the complaint ‘relies heavily upon its terms and effect,’ thereby rendering the

document ‘integral’ to the complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d

Cir. 2010). “This generally occurs when the material considered is a ‘contract or other legal

document containing obligations upon which the plaintiff's complaint stands or falls, but which

for some reason—usually because the document, read in its entirety, would undermine the

legitimacy of the plaintiff's claim—was not attached to the complaint.’” Nicosia, 834 F.3d at

231 (quoting Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir.

2006)).

                 The ADP Defendants’ Motion to Dismiss

          With respect to ADP, Plaintiffs claim that, as a result of errors ADP and Barnett

committed in enrolling Trusgan into ADP’s payroll services, Plaintiffs suffered contractual,

consequential, incidental, and economic damages. (Compl. ¶¶ 177, 180, 184, 189, 196.)

Plaintiffs assert claims of, among other things, (1) breach of contract, (id. ¶¶ 172–80), (2) breach

of the implied covenant of good faith and fair dealing, (id. ¶¶ 181–84), (3) negligent

misrepresentation, (id. ¶¶ 190–96), and (4) defamation against ADP, (id. ¶¶ 185–89).

          With respect to the contract- and quasi-contract based claims, ADP moves to dismiss on

the basis that the parties’ relationship is governed by the Terms and Conditions of Services for

Run Powered by ADP® Online Payroll Services (“Services Agreement”), signed by Plaintiffs on




                                                      11
April 10, 2014. (See Pope Decl. Ex. A, at 5.)4 With respect to the negligent misrepresentation

and defamation claims, ADP moves to dismiss on the ground that Plaintiffs fail to state a claim

for relief.

                 A.       The Services Agreement Controls the Relationship Between ADP and
                          Plaintiffs

        According to the Complaint, ADP breached its agreement with Plaintiffs by depositing

funds into Schwartzman’s account from Label’s account instead of Trusgan’s. (Compl. ¶ 174.)

As a result of that breach, Plaintiffs seek $1,200, which represents the services fee paid to ADP

in exchange for ADP’s payroll services, as well as consequential and incidental damages of at

least $75,000. (Id. ¶ 176.)

        The relationship between ADP and Plaintiffs is governed by the Services Agreement,

signed by Plaintiffs on April 10, 2014. (Pope Decl. Ex. A, at 5.) Plaintiffs argue that the

Services Agreement is non-binding because Schwartzman was given only the signature page,

without the other ten pages. (Pls.’ Br. 13.)5 Schwartzman’s signature appears on a page marked

“Page 4 of 11,” with terms that begin in the middle of Section 12(A) and continue through

Section 15. (Pope Decl. Ex. A, at 5.) Above the signature box is text that reads, in relevant part:

        THE SERVICES, PRICING AND AUTHORIZATIONS COVERED BY THE
        INITIAL PAGES OF THIS SALES ORDER ARE PROVIDED IN
        ACCORDANCE WITH THESE 11 PAGES OF THE TERMS AND
        CONDITIONS OF SERVICE FOR RUN POWERED BY ADP® ONLINE
        PAYROLL SERVICES (“RUN TERMS”). BY SIGNING THIS SALES ORDER
        INCLUDING THESE RUN TERMS, YOU ACKNOWLEDGE RECEIPT OF
        AND AGREE TO THESE RUN TERMS.



4
  The Services Agreement is “integral to the complaint,” as it is the contract “upon which the plaintiff’s complaint
stands or falls.” See Glob. Network Commc’ns, 458 F.3d at 230–31. Plaintiffs do not dispute that the Services
Agreement is incorporated by reference into the Complaint. “Pope Decl.” refers to the Declaration of John Houston
Pope, filed March 22, 2016. (Doc. 63.)
5
 “Pls.’ Br.” refers to Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion to Dismiss the
Counterclaims, filed March 22, 2016. (Doc. 68.)

                                                             12
(Id.) Plaintiffs allege that Schwartzman was only shown page 4 of the Services Agreement and

was not aware of the relevant terms and conditions when he signed it. (Compl. ¶¶ 76–78.)

       Despite not receiving ten pages of the Services Agreement, Plaintiffs are nevertheless

bound by the terms in the Services Agreement. Under New York law, “a party is under an

obligation to read a document before he or she signs it, and a party cannot generally avoid the

effect of a document on the ground that he or she did not read it or know its contents.” Marciano

v. DCH Auto Grp., 14 F. Supp. 3d 322, 330 (S.D.N.Y. 2014) (quoting Brandywine Pavers, LLC

v. Bombard, 970 N.Y.S.2d 653, 655 (4th Dep’t 2013)). “Furthermore, ‘a signer’s duty to read

and understand that which it signed is not diminished merely because the signer was provided

with only a signature page.’” Id. (quoting Dasz, Inc. v. Meritocracy Ventures, Ltd., 969

N.Y.S.2d 653, 655 (4th Dep’t 2013)); see also Friedman v. Fife, 692 N.Y.S.2d 61, 62 (1st Dep’t

1999) (“Plaintiff will not be heard to claim that he received only a signature page for the stock

restriction agreement, since he was bound to know and read what he signed.”). Therefore,

accepting the allegations as true, I find that (1) Schwartzman had a duty to read the Services

Agreement, (2) the allegations in the Complaint do not alter that conclusion, and (3) Plaintiffs

cannot be heard to now claim ignorance of its terms. In addition, the signature page here

provided Schwartzman with explicit notice of additional terms and conditions. (See Pope Decl.

Ex. A, at 5.)

       Plaintiffs cite to Martin v. Citibank to support their argument that they are not bound by

the Services Agreement. Plaintiffs’ reliance on Martin is misplaced, since the facts in Martin

make it inapplicable to the factual scenario described in Plaintiffs’ Complaint. In Martin, the

First Department concluded that a plaintiff who signed the signature page of an agreement was

not bound by terms in missing pages from a document. 883 N.Y.S.2d 483, 486 (1st Dep’t 2009).



                                                    13
However, in Martin unlike here, the signature page did not put the plaintiff on notice that he was

binding himself to additional terms; it merely contained a statement of acknowledgement of

receipt of a copy of a lease, which itself included a limited liability provision. See M&T Bank v.

HR Staffing Solutions, Inc., 964 N.Y.S.2d 847, 849 (4th Dep’t 2013) (distinguishing Martin as a

case where plaintiff could not have known about relevant provision because additional pages

were missing and only reference to it was on missing pages). In stark contrast, the signature

page of the Services Agreement explicitly states that, by signing the agreement, Schwartzman,

acting as principal for Trusgan, agreed to the terms contained on the additional pages.

       Indeed, the weight of authority decidedly favors the ADP Defendants’ position. See

Vulcan Power Co. v. Munson, 932 N.Y.S.2d 68, 69 (1st Dep’t 2011) (“A signer’s duty to read

and understand that which is signed is not ‘diminished merely because the signer was provided

with only a signature page.”); Hotel 71 Mezz Lender LLC v. Falor, 882 N.Y.S.2d 414, 415 (1st

Dep’t 2009) (“Nor was defendant’s duty to make inquiry and to read and understand the

[relevant provision] diminished merely because she was provided with only a signature page

before executing the agreement.”); Friedman, 692 N.Y.S.2d at 62 (“Plaintiff will not be heard to

claim that he received only a signature page for the stock restriction agreement, since he was

bound to know and read what he signed.”); cf. Arnav Indus., Inc. Ret. Tr. v. Brown, Raysman,

Millstein, Felder & Steiner, L.L.P., 751 N.E.2d 936, 939 (N.Y. 2001) (“[A] party who signs a

document is conclusively bound by its terms absent a valid excuse for having failed to read it.”),




                                                    14
overruled on other grounds by Oakes v. Patel, 988 N.E.2d 488 (N.Y. 2013).6

                  B.       The Services Agreement Limits Liability

         The Services Agreement contains the following limited liability provision:

         C. Limit on Monetary Damages Notwithstanding anything to the contrary
         contained in this Agreement (other than as set forth in Section 11.A. and any direct
         damages incurred by You as a result of ADP’s breach of Section 8B. above), ADP’s
         aggregate liability under this Agreement during any calendar year for damages
         (monetary or otherwise) under any circumstances for claims of any type or
         character made by You or any third party arising from or related to the Services,
         will be limited to the lesser of (i) the amount of actual damages incurred by You or
         (ii) ADP’s charges for the affected Services; provided however, that ADP’s
         aggregate liability hereunder in any calendar year will not exceed the average
         charge for one payroll processing paid by You to ADP for the payrolls services
         during such calendar year. ADP will issue You a credit(s) equal to the applicable
         amount and any such credit(s) will be applied against subsequent fees owed by You.

(Pope Decl. Ex. A, ¶ 11(C).) The ADP Defendants argue that, under this limited liability

provision, Trusgan can only recover from ADP “credit(s) equal to the applicable amount.” (Id.;

see also ADP Br. 12.)7 Plaintiffs argue that Section 11(C)’s exception—“other than as set forth

in Section 11.A”—applies. Section 11(A) allows for reimbursement for actual damages resulting

from “willful misconduct” of ADP or any of its employees:

         A. ADP Responsibility ADP shall correct any of Your reports, data or tax agency
         filings, as the case may be, produced incorrectly as a result of an ADP error, at no
         charge to You. Additionally, ADP shall reimburse You for (i) actual damages
         incurred by You as a direct result of the criminal or fraudulent acts or willful
         misconduct of ADP or any of its employees, (ii) any penalty imposed against You
         as a result of an error or omission made by ADP in performing the Tax Filing
         Services or (iii) any interest assessed against You as a result of ADP holding Your
         tax funds past the applicable due date as a result of an error or omission made by

6
 Even if I were to find that Plaintiffs are not bound by the Services Agreement, Plaintiffs do not sufficiently allege
contractual liability beyond the $1,200 servicing fee, as they do not plausibly allege that the additional consequential
damages sought—attorney’s fees and costs spent in pursuing claims against Label—were caused by ADP’s breach.
See Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 52–53 (2d Cir. 2011) (“Causation is an
essential element of damages in a breach of contract action; and, as in tort, a plaintiff must prove that a defendant’s
breach directly and proximately caused his or her damages.” (quoting Nat’l Market Share v. Sterling Nat’l Bank,
392 F.3d 520, 525 (2d Cir. 2004))).
7
  “ADP Br.” refers to the Memorandum of Law in Support of Motion to Dismiss by ADP Defendants, filed March
22, 2016. (Doc. 64.)

                                                               15
       ADP in performing the Tax Filing Services.

(Id. ¶ 11(A).) Plaintiffs argue that ADP and Barnett “intentionally altered account numbers and

signatures on Trusgan’s documents and obtained a check from Chase Bank without authorization

from Trusgan or Label while ignoring the correct check that Trusgan sent.” (Pls.’ Br. 8; see also

Compl. ¶¶ 90–98, 182.) This, they contend, constituted willful misconduct triggering the

exception in 11(C) allowing for monetary damages instead of ADP credit.

       Other than Plaintiffs’ conclusory statements, the allegations in the Complaint do not

suggest that ADP or Barnett’s actions were intentional or willful. Specifically, the Complaint

alleges that Barnett requested a voided check from Schwartzman, twice on April 23, 2014, and

again on April 24, 2014. (Compl. ¶¶ 86–87.) On April 24, Barnett or some other ADP

employee, in a “rush[] to meet sales quota . . . and to enrich himself,” (id. ¶ 93), “directly

contacted Chase Bank” without authorization to request a voided check, (id. ¶ 91). “As a result,

on April 24, 2014 at approximately 12:43 P.M., a Label check bearing check number ‘0000’ was

faxed from Chase Bank to ADP.” (Id. ¶ 92.) ADP then “wholly ignored” the correct Trusgan

check sent by Schwartzman the following day. (Id. ¶ 95.) It makes little sense how or why ADP

would preemptively contact and receive an incorrect check from Chase without authorization for

the purpose of meeting a sales quota, and even less sense that a Chase employee would honor

that request. Nevertheless, even if true, ADP’s actions—“wholly ignor[ing] the correct voided

check” with the accurate account information—are negligent at best, and do not rise to the level

of willful misconduct.

       Further, Section 11(A)’s provision of “actual damages” for such willful and intentional

misconduct does not include consequential damages. Section 11.D explicitly limits liability with

respect to all consequential and indirect damages:



                                                      16
       Neither ADP, nor you will be responsible for special, indirect, or incidental,
       consequential or other similar damages (including lost profits or damages for
       business interruption or loss of information) that the other party may incur or
       experience in connection with this Agreement or the services, however caused and
       under whatever theory of liability, even if such party has been advised of the
       possibility of such damages.

(Pope Decl. Ex. A ¶ 11(D).) Thus, even if ADP’s conduct was intentional, Plaintiffs would be

unable to collect other claimed damages, such as “financial expense, legal fees and lost sales.”

(Compl. ¶ 180.)

       Plaintiffs also argue that ADP’s limited liability provisions are void because the ADP

Defendants “acted with ‘malice, recklessness, or callous indifference’ to Plaintiffs’ rights when

they altered Trusgan’s documents and hid their actions to avoid liability.” (Pls.’ Br. 7.)

However, ADP’s actions do not rise to the high level of extreme culpability such that the liability

clause is nullified as a matter of law. At most, the Complaint alleges that Barnett or another

ADP employee acted with the purpose of meeting a sales quota. This is insufficient to void the

contract provision. See, e.g., Morgan Stanley & Co. Inc. v. Peak Ridge Master SPC Ltd., 930 F.

Supp. 2d 532, 545 (S.D.N.Y. 2013) (“A party acting in their own economic self-interest is not

enough to constitute gross negligence or willful misconduct.”).

        Plaintiffs also allege punitive damages. Under New York law, punitive damages are

available for a breach of contract claim if the plaintiff can demonstrate “(1) that the defendant’s

conduct is ‘actionable as an independent tort; (2) the tortious conduct must be of an egregious

nature; (3) the egregious conduct must be directed to plaintiff; and (4) it must be part of a pattern

directed at the public generally.’” N.Y. Marine & Gen. Ins. Co. v. Tradeline, 266 F.3d 112, 130

(2d Cir. 2001) (quoting N.Y. Univ. v. Cont’l Ins. Co., 662 N.E.2d 763, 767 (N.Y. 1995)). In

addition to the fact that ADP’s alleged misconduct does not rise above mere negligence, the

Complaint also fails to allege that the conduct was “directed” at Plaintiffs or that it was part of a

                                                     17
pattern directed at the public generally. Therefore, punitive damages are unwarranted.

        Therefore, the damages recoverable for those causes of action against ADP that survive

the motion to dismiss would be limited to the $1,200 services fee.

                 C.      Implied Covenant of Good Faith and Fair Dealing

        Plaintiffs also argue that the ADP Defendants “intentionally subverted the contract by

hiding their breach to Plaintiffs’ detriment when their mistake was found,” and by doing so

breached the implied covenant of good faith and fair dealing. (Pls.’ Opp. 19.)8

        Under New York law, “a covenant of good faith and fair dealing in the course of
        contract performance” is “[i]mplicit in all contracts.” The implied covenant of good
        faith and fair dealing obligates a promisor to fulfill “any promises which a
        reasonable person in the position of the promisee would be justified in
        understanding were included” in the contract. Specifically, implied in every
        contract is a promise that “neither party shall do anything which will have the effect
        of destroying or injuring the right of the other party to receive the fruits of the
        contract.” That said, the implied covenant arises “only in connection with the rights
        or obligations set forth in the terms of the contract,” and “cannot create duties that
        negate explicit rights under a contract.”

In re LIBOR–Based Fin. Instruments Antitrust Litig., 962 F. Supp. 2d 606, 631–32

(S.D.N.Y.2013) (citations omitted). This implied duty of good faith “is merely a breach of the

underlying contract.” Fasolino Foods Co. v. Banca Nazionale del Lavoro, 961 F.2d 1052, 1056

(2d Cir. 1992) (internal quotation marks omitted). Accordingly, “New York law . . . does not

recognize a separate cause of action for breach of the implied covenant of good faith and fair

dealing when a breach of contract claim, based upon the same facts, is also pled.” Harris v.

Provident Life & Accident Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002). Therefore, “courts in this

circuit consistently dismiss claims for breach of the implied covenant of good faith on these

grounds.” See Joseph v. Gnutti Carlo S.p.A., No. 15-cv-8910 (AJN), 2016 WL 4764924, at *7


8
 “Pls.’ Opp.” refers to the Memorandum of Law in Support of Plaintiffs’ Opposition to ADP Defendants’ Motion to
Dismiss, filed April 26, 2016. (Doc. 73.)

                                                          18
(S.D.N.Y. Sept. 12, 2016) (citing cases).

       In order for Plaintiffs “to assert a cause of action for the breach of good faith and fair

dealing that is not duplicative of their breach of contract claim,” they “must allege that

Defendants ‘fulfilled their contractual obligations’ but that those obligations were carried out ‘in

bad faith in order to deprive Plaintiffs of the benefit of their bargain.’” Id. (quoting Serdarevic v.

Centex Homes, LLC, 760 F. Supp. 2d 322, 333–34 (S.D.N.Y. 2010)). In other words, Plaintiffs

must allege that Defendants, “in bad faith, engaged in acts that had the effect of destroying or

injuring plaintiffs’ right to receive ‘the fruits of the contract.’” Demetre v. HMS Holdings Corp.,

7 N.Y.S.3d 110, 112 (1st Dep’t 2015).

       Here, apart from the factual allegations in support of their breach of contract claim,

Plaintiffs allege that ADP’s failure to exculpate Plaintiffs in the eyes of Label violated the

implied covenant. These allegations have nothing to do with Plaintiffs receiving the benefits

promised under their contract. See Wolff v. Rare Medium, Inc., 210 F. Supp. 2d 490, 497

(S.D.N.Y. 2002) (“[T]he obligation of good faith does not create obligations that go beyond

those intended and stated in the language of the contract.”). There are no terms of the Services

Agreement that obligated ADP to defend Plaintiffs should they be accused of wrongdoing. The

allegations are therefore outside the scope of the contract, and “may not form the basis of either a

breach-of-contract claim or a claim for breach of the implied covenant of good faith and fair

dealing.” Long v. Marubeni Am. Corp., No. 05 Civ. 0639(GEL), 2006 WL 1716878, at *1

(S.D.N.Y. June 20, 2006). None of ADP’s alleged failures to communicate certain information

to Label had the effect of subverting the contract itself. See Butvin v. DoubleClick, Inc., No. 99

CIV 4727 JFK, 2001 WL 228121, at *8 (S.D.N.Y. Mar. 7, 2001) (acknowledging that New York

courts recognize separate causes of action for breach of the implied covenant of good faith and



                                                     19
fair dealing where one party attempts to “subvert the contract itself”), aff’d, 22 F. App’x 57 (2d

Cir. 2001). Therefore, Plaintiffs’ claim for breach of the implied covenant cannot stand.

               D.      Negligent Misrepresentation

       Plaintiffs also assert a claim of negligent misrepresentation against Barnett and ADP.

Specifically, Plaintiffs allege that (1) Barnett and ADP failed to disclose the material facts

concerning their handling of Trusgan’s documents and dealings with Chase Bank, (2) they were

in exclusive possession of this information, (3) “Trusgan reasonably relied on the information

that ADP and Barnett supplied and reasonably believed that the account was set up properly

using Trusgan’s information and voided check,” and (4) Barnett and ADP failed to disclose that

they had altered Trusgan’s documents. (Compl. ¶¶ 192–95.) To state a cause of action for

negligent misrepresentation under New York law, a plaintiff must allege: “(1) the existence of a

special or privity-like relationship imposing a duty on the defendant to impart correct

information to the plaintiff; (2) that the information was incorrect; and (3) reasonable reliance on

the information.” Riker v. Premier Capital, LLC, No. 15-CV-8293, 2016 WL 5334980, at *4

(S.D.N.Y. Sept. 21, 2016) (quoting Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 490

(2d Cir. 2014)).

       Plaintiffs have failed to plausibly allege that they had a special or privity-like relationship

with Barnett or ADP, such that they had a duty to inform them of the account alteration. Under

New York law, whether a special relationship exists between two parties is an issue of fact

governed by weighing three factors: “[1] whether the person making the representation held or

appeared to hold unique or special expertise; [2] whether a special relationship of trust or

confidence existed between the parties; and [3] whether the speaker was aware of the use to

which the information would be put and supplied it for that purpose.” Suez Equity Investors,



                                                     20
L.P. v. Toronto-Dominion Bank, 250 F.3d 87, 103 (2d Cir. 2001) (quoting Kimmell v. Schaefer,

675 N.E.2d 715, 719 (N.Y. 1996)). Plaintiffs “must establish something beyond an ordinary

arm’s length transaction where ‘defendants initiated contact with plaintiffs, induced them to

forbear from performing their due diligence, and repeatedly vouched for the veracity of the

allegedly deceptive information.’” Naughright v. Weiss, 826 F. Supp. 2d 676, 688 (S.D.N.Y.

2011).

         First, Barnett’s role as an account manager for ADP payroll enrollment does not involve

any “unique or specialized expertise” such that he was in a special position of instilling

confidence or trust. The Complaint states only that Barnett “solicit[ed] ADP’s business from

Schwartzman and Trusgan, and possibly the Millers and Label,” (Compl. ¶ 61), and then “began

discussing and corresponding” with Schwartzman about setting up a payroll account with ADP,

(id. ¶¶ 66–67). At most, Plaintiffs’ relationship with Barnett and ADP was merely that of an

arm’s length commercial transaction, which typically “lack[s] the requisite level of trust or

confidence between them necessary to give rise to a fiduciary obligation.” Meisel v. Grunberg,

651 F. Supp. 2d 98, 114 (S.D.N.Y. 2009) (quoting Henneberry v. Sumitomo Corp. of Am., 415 F.

Supp. 2d 423, 460 (S.D.N.Y. 2006)); see also M & T Bank Corp. v. LaSalle Bank Nat’l Ass’n,

852 F. Supp. 2d 324, 337–38 (W.D.N.Y. 2012) (“New York courts and federal courts applying

New York law have continued to follow the general rule of non-actionability for negligent

misstatements made in the context of arms-length business transactions.”). Nor could the special

relationship have been born of Barnett’s taking it upon himself to alter account information on

Plaintiffs’ behalf, as the “requisite relationship between the parties must have existed before the

transaction from which the alleged wrong emanated, and not as a result of it.” Gregor v. Rossi,

992 N.Y.S.2d 17, 19 (1st Dep’t 2014).



                                                    21
       Furthermore, even if such a fiduciary relationship existed, Plaintiffs could not have

reasonably relied on ADP’s withheld information. A plaintiff “cannot establish justifiable

reliance when ‘by the exercise of ordinary intelligence’ it could have learned of the information

it asserts was withheld.” M & T Bank, 852 F. Supp. 2d at 339 (quoting PPI Enters. U.S. v. Del

Monte Foods Co., No. 99 Civ. 3794(BSJ), 2003 WL 22118977, at *20 (S.D.N.Y. Sept. 11,

2003)). Here, any person of reasonable intelligence in Schwartzman’s situation would have

discovered that he was being paid double his normal salary over the course of several months

and made some inquiry. This is particularly true here since Schwartzman was starting a new

business where one would expect there would be more intense focus on the businesses banks

accounts and the money flow.

               E.      Defamation

       “To state a claim for defamation under New York law, the plaintiff must allege (1) a false

statement about the plaintiff; (2) published to a third party without authorization or privilege; (3)

through fault amounting to at least negligence on the part of the publisher; (4) that either

constitutes defamation per se or caused ‘special damages.’” Thia v. Cayre Grp., Ltd., 726 F.

Supp. 2d 323, 329 (S.D.N.Y. 2010) (quoting Gargiulo v. Forster & Garbus, Esqs., 651 F. Supp.

2d 188, 192 (S.D.N.Y. 2009)). “It is the responsibility of the jury to determine whether the

plaintiff has actually been defamed; however, a threshold issue for resolution by the court is

whether the statement alleged to have caused plaintiff an injury is reasonably susceptible to the

defamatory meaning imputed to it.” Levin v. McPhee, 119 F.3d 189, 195 (2d Cir.1997). “The

court’s threshold inquiry is guided not only by the meaning of the words as they would be

commonly understood, but by the words considered in the context of their publication.” Id.

(citation omitted).



                                                     22
       The ADP Defendants contend that the allegations are insufficiently specific in pleading

the defamatory communications. “While the federal rules do not require the particularized

pleading requirements set forth in New York's C.P.L.R. section 3016, Rule 8 of the Federal

Rules of Civil Procedure still requires that each pleading be specific enough to afford defendant

sufficient notice of the communications complained of to enable him to defend himself.” Biro v.

Conde Nast, 883 F. Supp. 2d 441, 456 (S.D.N.Y. 2012).

       Contrary to the ADP Defendants’ argument that the Complaint is insufficiently specific,

the allegations—though somewhat complicated on their face—are clear. The Complaint alleges

that ADP told Label that Schwartzman had submitted the Label check and bank account

numbers, and forwarded the allegedly altered documents, to cover up its own mistakes. (See

Compl. ¶¶ 116–20.) The Complaint alleges, among other things, that Oliverie, an ADP

employee, (1) “incorrectly but falsely told Gilmartin that Schwartzman had emailed a Label

check to ADP and had also submitted documents with Label’s bank account numbers to ADP,”

(id. ¶ 117); (2) forwarded the “altered” documents and voided Label check, (id. ¶ 116); and (3)

ADP “presented the same falsehoods to Label, and told them that Schwartzman had submitted

the Label check and bank account numbers to ADP,” (id. ¶ 118), despite having the “correct

voided Trusgan check” in its possession, (id. ¶ 120). These alleged factual statements carry the

obvious implication that Schwartzman was a thief and that he was submitting Label account

information without authorization in an attempt to steal money. These statements are

“reasonably susceptible of defamatory meaning.” See Biro, 883 F. Supp. 2d at 457. Therefore,

taking the statements as true and drawing every inference in Plaintiffs’ favor, they have stated a

claim for defamation. Whether the statements are in fact false remains to be seen, and must

await discovery.



                                                    23
       Plaintiffs also contend that ADP was on notice of Label’s defamation and its foreseeable

consequences such that ADP’s actions also make them liable for Label’s “republication” of the

defamation. While not alleged in the Complaint, Plaintiffs seek to amend the Complaint to add

certain facts relating to ADP being put on notice of Label’s defamation. (See Maduegbuna Decl.

¶ 3 (“By a letter dated December 24, 2014, our firm sent ADP a demand letter advising them that

Label was currently and continuously defaming Plaintiffs based on the altered documents that

ADP gave Label, and that Label had reported Schwartzman to the District Attorney’s office.”).)

       It is not clear whether the proposed amendments to the Complaint state a claim for

recovery under a theory of republication. The Second Circuit has held that “a plaintiff may not

recover damages from the original author for either product disparagement or slander arising

from the republication of defamatory statements by a third party absent a showing that the

original author was responsible for or ratified the republication.” Fashion Boutique of Short

Hills, Inc. v. Fendi USA, Inc., 314 F.3d 48, 59 (2d Cir. 2002). Some district courts apply a

“foreseeability standard under which the originator of the defamatory statement is liable for the

foreseeable republication of the statement,” but the New York Court of Appeals has not

definitely answered the question. Aguirre v. Best Care Agency, Inc., 961 F. Supp. 2d 427, 455

n.16 (E.D.N.Y. 2013) (collecting cases). Rather than delve into this open question of New York

law, I will allow Plaintiffs an opportunity to amend the Complaint as to the republication

question.

               Plaintiffs’ Motion to Dismiss the Label Defendants’ Counterclaims

       Plaintiffs seek to dismiss the Label Defendants’ Lanham Act claim (Sixth Cause of

Action) and tortious interference claim (Fifth Cause of Action) for failure to allege sufficient

facts, and argue that exercising supplemental jurisdiction over the remaining state law



                                                    24
counterclaims (First, Second, Third, Fourth, and Seventh Causes of Action) is inappropriate.

               A.     Lanham Act Claim

       Section 43(a)(1) of the Lanham Act provides in pertinent part:

               Any person who, on or in connection with any goods or services . . .
               uses in commerce any . . . false or misleading description of fact, or
               false or misleading representation of fact, which

               (A) is likely to cause confusion, or to cause mistake, or to deceive
               as to the affiliation, connection, or association of such person with
               another person, or as to the origin, sponsorship, or approval of his
               or her goods, services, or commercial activities by another person,
               or

               (B) in commercial advertising or promotion, misrepresents the
               nature, characteristics, qualities, or geographic origin of his or her
               or another person’s goods, services, or commercial activities,

               shall be liable in a civil action by any person who believes that he
               or she is or is likely to be damaged by such act.

15 U.S.C. § 1125(a)(1). The Lanham Act therefore “makes actionable false or misleading

descriptions or false or misleading representations of fact made about one’s own or another’s

goods or services.” Boule v. Hutton, 328 F.3d 84, 90 (2d Cir. 2003) (internal quotation marks

omitted).

       The Label Defendants claim that Plaintiffs violated the Lanham Act in two respects:

first, while employed by Label, Schwartzman sold what he represented to be Label products but

were not in fact Label products; second, after leaving Label, (Counterclaims ¶ 41), Schwartzman

told customers that “he can beat Label’s pricing . . . by 20% to 30% while offering the exact

same product, from the same manufacturers and using the same fabrics,” (id. ¶ 65). Neither

theory states a claim under the Lanham Act.

                      1. False Association

       The Label Defendants allege that Plaintiffs sold products to clients who believed they

                                                    25
were purchasing Label products through him in his capacity as a Label employee. They provide

one example in the Counterclaims to show that a Trusgan client mistakenly believed that he was

receiving a Label product: Schwartzman placed an order with a Label supplier, explaining that

the order was for Schwartzman, not Label. Schwartzman’s client subsequently mistakenly

complained to Label about “the fit of the order, delivery times, and customer service.” (Id. ¶ 39.)

Label then “had to explain that they had not placed the order, and had no record of it in their

system.” (Id.) The Label Defendants essentially allege that Schwartzman placed orders for

himself while representing to clients that they were purchasing Label products through him in his

capacity as a Label employee. (Id.)

       Assuming—as alleged in the Counterclaims—Schwartzman was using his position as a

Label salesman to sell items represented to be Label goods by placing orders with Label

suppliers, he was simply unlawfully pocketing proceeds that belonged to his employer; he was

not falsely representing the origin of his own goods. Selling trademarked goods under its

trademarked name is not a violation of the Lanham Act. See Polymer Tech. Corp. v. Mimran,

975 F.2d 58, 61 (2d Cir. 1992) (“As a general rule, trademark law does not reach the sale of

genuine goods bearing a true mark even though the sale is not authorized by the mark owner.”);

see also S&L Vitamins, Inc. v. Australian Gold, Inc., 521 F. Supp. 2d 188, 202 (E.D.N.Y. 2007)

(“[W]here a ‘purchaser resells a trademarked article under the producer’s trademark, and nothing

more, there is no actionable misrepresentation’ under the Lanham Act.” (quoting Sebastian Int’l,

Inc. v. Longs Drug Stores Corp., 53 F.3d 1073 (9th Cir. 1995)).

       The Label Defendants claim that the goods were not in fact Label goods because “Label

offers not just the clothes themselves but also the customer service process,” which was not




                                                    26
provided by Schwartzman in connection with the orders. (Label Br. 12.)9 While “distribution of

a product that does not meet the trademark holder’s quality control standards” may result in

devaluation of the mark and thus not a genuine product, the trademark holder must allege that

“(i) it has established legitimate, substantial, and nonpretextual quality control procedures, (ii) it

abides by these procedures, and (iii) the non-conforming sales will diminish the value of the

mark.” Warner–Lambert Co. v. Northside Dev. Corp., 86 F.3d 3, 6 (2d Cir.1996). Label’s

argument that Schwartzman’s sales were distinct from Label products by virtue of the quality of

service makes no sense in light of the fact that Schwartzman was the Vice President of Sales at

Label, making the quality of service he provided one and the same as the quality of service Label

provided. Indeed, Label’s counterclaims acknowledge that the complaints about “the fit of the

order, delivery times, and customer service,” were of the type that “had become routine with

respect to Schwartzman’s work.” (Counterclaims ¶ 39.) At most, Schwartzman was providing

the same level of service to Label’s customers even when he placed orders with Label suppliers

for himself. Thus, there is no distinction between the goods Schwartzman sold as Label goods

and actual Label goods supplied under Schwartzman’s watch. In other words, the Label

Defendants cannot state a claim under the Lanham Act for false association based on

Schwartzman selling what he represented to be Label goods.

                          2. False Advertising

        Defendants allege that Schwartzman “told Label customers that he can beat Label’s

pricing . . . by 20% to 30% while offering the exact same product, from the same manufacturers

and using the same fabrics.” (Id. ¶ 65.) Label argues that this statement is false because




9
  “Label Br.” refers to Counterclaim Plaintiffs’ Memorandum of Law in Opposition to Plaintiffs’ Motion to Dismiss
the Counterclaims, filed April 26, 2016. (Doc. 72.)

                                                           27
Schwartzman could not in fact provide the same product. (Label Br. 13.) The alleged

misrepresentation was discovered by David Miller, who “had numerous conversations with

Label clients whom Schwartzman had approached.” (Counterclaims ¶¶ 63, 65.)

       In order to be actionable under the Lanham Act, the alleged misrepresentation must occur

in a “commercial advertising or promotion.” 15 U.S.C. § 1125(a). Courts in this Circuit use a

three-part inquiry to determine whether statements constitute “commercial advertising or

promotion” under the Lanham Act: “(1) commercial speech; (2) for the purpose of influencing

consumers to buy defendant's goods or services; and (3) although representations less formal

than those made as part of a classic advertising campaign may suffice, they must be disseminated

sufficiently to the relevant purchasing public.” Boule, 328 F.3d at 90–91. “[T]he touchstone of

whether a defendant's actions may be considered ‘commercial advertising or promotion’ under

the Lanham Act is that the contested representations are part of an organized campaign to

penetrate the relevant market. Proof of widespread dissemination within the relevant industry is

a normal concomitant of meeting this requirement.” Fashion Boutique of Short Hills, Inc. v.

Fendi USA, Inc., 314 F.3d 48, 57 (2d Cir. 2002). Alleging some unspecified number of false

statements to customers is insufficient to state “an organized campaign to penetrate the relevant

market.” Id. (holding that “businesses harmed by isolated disparaging statements do not have

redress under the Lanham Act”).

       The statements alleged in Defendants’ Counterclaims do not suggest “widespread

dissemination within the relevant industry,” and more aptly resemble “isolated disparaging

statements” that “do not have redress under the Lanham Act.” Id. at 57–58. Label makes no

attempt to define the relevant market, but claims to have over 750 clients. (Counterclaims ¶ 26.)

Schwartzman telling an unspecified number of those clients that he could offer the “exact same”



                                                   28
product at a reduced rate does not plausibly allege a sufficient market dissemination under the

Lanham Act. See Fashion Boutique, 314 F.3d at 58 (holding that “twenty-seven oral statements

regarding plaintiff’s products in a marketplace of thousands of customers” did not “satisfy the

requirement that representations be disseminated widely”); Chamilia, LLC v. Pandora Jewelry,

LLC, No. 04-CV-6017 (KMK), 2007 WL 2781246, at *8 (S.D.N.Y. Sept. 24, 2007) (six

statements in marketplace of jewelry retailers insufficient to show penetration of relevant

market); Professional Sound Servs., Inc. v. Guzzi, 349 F. Supp. 2d 722, 729 (S.D.N.Y. 2004)

(concluding that dissemination to one of a customer base of at least thirty-six was insufficient).

Nevertheless, because Label may be able to cure these deficiencies, it is not clear that

amendment of this counterclaim would be futile. See Sussman-Automatic Corp. v. Spa World

Corp., 15 F. Supp. 3d 258, 272 (E.D.N.Y. 2014) (allowing plaintiff opportunity to replead facts

to support claim of dissemination to relevant market).

        In addition, Label’s allegations of the falsity of the alleged misrepresentations are also

insufficient, but may be repled with more specificity as well. “Falsity may be established by

proving that (1) the advertising is literally false as a factual matter, or (2) although the

advertisement is literally true, it is likely to deceive or confuse customers.” Dentsply Int’l v.

Dental Brands for Less LLC, No. 15 Civ. 8775 (LGS), 2016 WL 6310777, at *4 (S.D.N.Y. Oct.

27, 2016) (quoting Merck Eprova AG v. Gnosis S.p.A., 760 F.3d 247, 255 (2d Cir. 2014)). The

Label Defendants have not alleged that Schwartzman’s alleged contention that he use “the same

manufacturers and . . . the same fabrics” was literally false. In their brief in opposition to

Schwartzman’s motion to dismiss, the Label Defendants request leave to amend their

counterclaims to state that Schwartzman lacked access to their fabrics and suit styles. (See Label

Br. 13 n.47.) I find that affording them the opportunity to replead facts to support their claim



                                                      29
may not be futile.

       Accordingly, the Label Defendants may amend their counterclaim for false advertising

under the Lanham Act within thirty days of this Opinion & Order.

               B.      Supplemental Jurisdiction

       Even if the Label Defendants’ Lanham Act claims were dismissed in their entirety, I

would still exercise jurisdiction over their state law counterclaims.

       A compulsory counterclaim is:

       any claim that—at the time of its service—the pleader has against an opposing party
       if the claim:

               (A) arises out of the transaction or occurrence that is the subject matter of
               the opposing party's claim; and

               (B) does not require adding another party over whom the court cannot
               acquire jurisdiction.

Fed. R. Civ. P. 13(a). A counterclaim that is not compulsory is considered “permissive.” Fed.

R. Civ. P. 13(b).

       Whether a counterclaim is compulsory or permissive turns on whether the
       counterclaim arises out of the transaction or occurrence that is the subject matter of
       the opposing party’s claim, and this Circuit has long considered this standard met
       when there is a logical relationship between the counterclaim and the main claim.
       Although the logical relationship test does not require an absolute identity of factual
       backgrounds, the essential facts of the claims must be so logically connected that
       considerations of judicial economy and fairness dictate that all the issues be
       resolved in one lawsuit.

Jones v. Ford Motor Credit Co., 358 F.3d 205, 209 (2d Cir.2004) (citations and internal

quotation marks omitted).

       Plaintiffs’ claims against the Label Defendants are for false advertising under the Lanham

Act (Sixth Count), defamation (Seventh Count), tortious interference with a business relationship

(Eighth Count), and trade libel (Ninth Count). The Label Defendants’ state counterclaims are for



                                                     30
unfair competition (First Cause of Action), breach of fiduciary duty (Second Cause of Action),

misappropriation of trade secrets (Third Cause of Action), tortious interference with contractual

relations (Fourth Cause of Action), tortious interference with prospective economic advantage

(Fifth Cause of Action), and breach of the covenant of good faith and fair dealing (Seventh

Cause of Action). Contrary to Plaintiffs’ argument, the counterclaims arise out of the same

transaction or occurrence as the underlying claims, and have more in common than simply a

former employer-employee relationship; both relate to the underlying circumstances that soured

the parties’ business relationship and competition for the same clients, namely, Schwartzman’s

behavior while working for Label, and the representations made by each party about the other to

potential clients. The “logical relationship” between the claims in the Complaint and

Counterclaims is clear. See id. at 209–10.

               C.      Tortious Interference with Prospective Economic Advantage

       As noted above, the Label Defendants assert a cause of action for tortious interference

with prospective economic advantage. To state such a claim under New York law, a party must

establish “(1) that [he] had a business relationship with a third party; (2) the defendant knew of

that relationship and intentionally interfered with it; (3) the defendant acted solely out of malice,

or used dishonest, unfair, or improper means; and (4) the defendant’s interference caused injury

to the relationship.” Kirch v. Liberty Media Corp., 449 F.3d 388, 400 (2d Cir. 2006) (internal

quotation marks omitted). “The wrongful means requirement makes alleging and proving a

tortious interference claim with business relations ‘more demanding’ than proving a tortious

interference with contract claim.” Catskill Development, L.L.C. v. Park Place Entertainment

Corp., 547 F.3d 115, 132 (2d Cir. 2008).




                                                     31
         To satisfy the “wrongful means” element, Label must demonstrate that Plaintiffs

“committed a ‘crime or an independent tort,’ or applied economic pressure ‘for the sole purpose

of inflicting intentional harm on [Label].’” Rockland Exposition, Inc. v. Alliance of Automotive

Serv. Providers of N.J., 894 F. Supp. 2d 288, 333 (S.D.N.Y. 2012) (quoting Carvel Corp. v.

Noonan, 818 N.E.2d 1100, 1103 (N.Y. 2004)). Plaintiffs principally argue that the allegations

related to this counterclaim fail to allege “wrongful means.”10

         First, with respect to alleged interference with Label’s relationship with former

employees, the Label Defendants argue that “wrongful means” need not be established because

Schwartzman induced the employees to violate their non-compete agreements. (Label Br. 17.)

This argument highlights its main flaw: Label’s relationship with its former employees is

contractual, and a claim for tortious interference with prospective economic advantage cannot be

brought absent a “business relationship.” See Johnson & Johnson v. American Nat. Red Cross,

528 F. Supp. 2d 462, 464 (S.D.N.Y. 2008) (“New York courts have dismissed complaints that

failed to allege the specific business relationship that was interfered with.”). There are no

allegations to suggest that Label’s relationship with those employees is a business relationship,

and interference with the non-compete agreements is already alleged as the basis for tortious

interference with contractual relations (Fourth Cause of Action).

         Next, the Label Defendants contend that Plaintiffs interfered with their relationship with

clientele using “wrongful means” by use of a “false advertising campaign.” (Label Br. 17.)

Assuming the Label Defendants are able to allege a claim under the Lanham Act upon

amendment, see supra V.A.ii, such allegations are also sufficient to demonstrate the “wrongful




10
  Plaintiffs also argue that the Counterclaims fail to plead facts suggesting malice. In this respect, the pleadings are
sufficient, especially given the numerous allegations regarding the ill will between the parties.

                                                               32
means” element of tortious interference. See MDB LLC v. Hussain, No. 14-CV-9281 (VEC),

2016 WL 1267793, at *7 (S.D.N.Y. Mar. 29. 2016) (“Liability may also lie where the defendant

acted through ‘wrongful means,’ which the New York Court of Appeals has construed to include

‘physical violence, fraud or misrepresentation, civil suits and criminal prosecutions,’ or ‘extreme

and unfair economic pressure.’” (emphasis added) (quoting Carvel Corp., 818 N.E.2d at 1105)).

               Conclusion

       For the foregoing reasons, the ADP Defendants’ motion to dismiss is GRANTED IN

PART and DENIED IN PART. It is granted with respect to all claims except Plaintiffs’ claim

for defamation (Fourth Count). To the extent Plaintiffs seek to amend the Complaint to add

certain facts related to their defamation claim, (Pls.’ Opp. 25), their motion is GRANTED and

they may amend the complaint within thirty (30) days of this Opinion & Order.

       Plaintiffs’ motion to dismiss the Label Defendants’ Counterclaims is GRANTED IN

PART and DENIED IN PART. The Lanham Act claims are dismissed, but the Label Defendants

may amend the Counterclaims with respect to false advertising under the Lanham Act within

thirty (30) days of this Opinion & Order. The motion to dismiss is DENIED with respect to the

Label Defendants’ other state law counterclaims.




                                                    33
       The parties are directed to meet and confer regarding discovery and file a proposed Case

Management Plan and Scheduling Order within forty-five (45) days of this Opinion & Order.

       The Clerk of Court is respectfully directed to terminate the open motions. (Docs. 62, 66.)

SO ORDERED.

Dated: September 30, 2018
       New York, New York

                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge




                                                  34
